To repel this defence, the plaintiff gave in evidence the record of a judgment in the Supreme Court, dismissing the complaint of the defendant in a suit instituted by him against the association for the purpose of obtaining exactly the same relief that he now claimed, and it appeared from the record, that the judgment was rendered *672upon the ground, that upon the pleadings and proofs, the plaintiff, (the present defendant,) was not entitled to the relief he demanded.
Held, that this judgment, as it was rendered in a suit betweeen' the same parties, and involving the precise question now at issue, was conclusive between the parties, and created an estoppel from which it was beyond the power of the court to release the defendant. That the mortgage must, therefore, be adjudged to be valid, but that, in the opinion of the court, it was a valid security only for the stipulated monthly payments, and not for fines or other dues. Judgment would therefore be given only for the amount of those payments proved to be in arrears.
Judgment for plaintiffs accordingly.